Wood, J. I dissent. The majority, in my opinion* have put upon the instruction of the court a construction not warranted by any of the rules of grammar or punctuation. Of course, these should be observed. The-part of the instruction under consideration, as it appears-in the bill of exceptions, is as follows : “The false, improbable and contradictory statements of the accused, if made, in explaining suspicious circumstances against him are evidence to be considered,” etc. It will be observed that there is a comma after “accused'’ and “made." This has the effect to make the “if made" a parenthetical clause. It was introduced into the sentence “obliquely,” as the grammarians would say, to give some necessary information or explanation. It may be left out without destroying the grammatical construction. Leaving out the “if made," the sentence would read: “The false, improbable and contradictory statements of the accused in explaining suspicious circumstances against him are evidence to be considered,” etc. The “if made” was obviously introduced for the purpose of having the jury determine whether the defendant made false, improbable and contradictory statements in explaining suspicious circumstances against him. The sentence is the same in meaning as if it read, the false, improbable and contradictory statements of the accused in explaining suspicious circumstances against him, if made, are evidence to be considered. The transposition does not alter the sense or grammatical relation of the words in the sentence; but it demonstrates clearly the true and only meaning to be as I have contended. It is improper for this court to separate the sentence into parts. It was given to the jury to be considered as a :whole. The jury were not to find whether there were false, improbable and contradictory statements made, separate and apart from suspicious circumstances, or viceversa. But they were to find whether there were false and contradictory statements made in explaining suspicious circumstances. The “in explaining suspicious circumstances” part of the sentence was a necessary complement to the other. If there were no such statements made, there was nothing to be considered. The presumption is, the lower court read, and required the attorneys to read and comment, in their argument, upon the instruction just as it appears in this record, observing- the grammatical construction and the effect of the punctuation, and also that the jury so read and understood it. I think it impossible, giving to the instruction a natural, unstrained and grammatical construction, that the jury should have been misled by the language employed. The court does not assume the existence of the facts, but leaves them to the jury to determine. Therefore, I do not differ with the court in the law announced, but deny its application to the instruction under consideration. It is conceded in the opinion that this is the only error, and hence in my opinion the judgment should be affirmed.